Citation Nr: 0735637	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
scalp laceration, currently evaluated as 10 percent 
disabling.

2.  For the period prior to August 30, 2002, entitlement to a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2004, the veteran presented testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims folder and has been reviewed. 

In October 2004, the Board remanded the issues for further 
development.

In October 2005, the RO increased the evaluation for scalp 
laceration to 10 percent, effective August 30, 2002.  

The issue of entitlement to an increased rating for residuals 
of scalp laceration is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of a noncompensable evaluation 
for status-post healed fracture of left pubis and ischium.

2.  Effective August 30, 2002, the veteran received a 10 
percent evaluation for residuals of scalp laceration.

3.  The evidence of record fails to demonstrate that the 
veteran's multiple noncompensable service-connected 
disabilities clearly interfered with his normal employability 
prior to August 30, 2002.


CONCLUSION OF LAW

Prior to August 30, 2002, the criteria for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities were not met.  38 C.F.R. § 3.324 (2001, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in February 2002 and February 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate his 38 C.F.R. § 3.324 claim, 
information and evidence that VA would seek to provide, 
information and evidence that the veteran was expected to 
provide, and instructed the veteran to submit any evidence in 
his possession that pertained to the claim.   The veteran has 
also been advised as to how disability ratings and effective 
dates are assigned.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records, VA medical evidence, and private medical 
evidence, to include records from the Railroad Retirement 
Board, have been associated with the claims folder.  All 
identified and available treatment records have been secured.  
The veteran was also afforded the opportunity to present 
testimony in April 2004.  The duties to notify and assist 
have been met.


II.  Analysis

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1976), 
(2002).  Such regulation was made effective on December 3, 
1975.

The provisions of 38 C.F.R. § 3.324 is predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

By way of background, the RO, in an October 1991 rating 
decision, granted service connection for residuals of scalp 
laceration, and residuals of fractured left pubis and 
ischium, and assigned noncompensable evaluations for each 
disability.  The noncompensable evaluation for left pubis and 
ischium has continued to the present.  
Effective August 30, 2002, the veteran received a 10 percent 
evaluation for service- connected residuals of scalp 
laceration.  Therefore, as of August 30, 2002, the provisions 
of 38 C.F.R. § 3.324 were rendered moot.  See Butts, supra.  
However, the Board has considered whether, prior to such 
date, the veteran met the criteria for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.

On review, prior to August 30, 2002, the veteran is not 
entitled to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  In this 
regard, VA and private medical evidence of record fails to 
show that the veteran's service-connected residuals of scalp 
laceration and status-post healed fracture of left pubis and 
ischium clearly interfered with his normal employability 
prior to August 30, 2002.

There are no post-service medical reports of record dated 
prior to 1991.  Post-service medical reports of record 
include a clinical record from St. Vincent's Center for 
Occupational Health dated in August 1991, and a September 
1991 VA orthopedic examination with accompanying x-rays.  The 
record from St. Vincent's indicates that the appellant 
complained of a pinched nerve due to an injury in July 1991.  
Upon examination, the examiner diagnosed low back sprain with 
possible nerve root compression, and recommended that he not 
return to work until evaluated by an orthopedist.  In a 
January 1995 decision, the Board denied entitlement to 
service connection for a back disability.  

In August 1992, the veteran was diagnosed with low back pain, 
and burning pain of the thigh.  The examiner noted that the 
findings were not really specific for a pinched nerve, per 
se, or specifically stenosis, or diabetic neuritis neuralgia, 
but all of those were quite possible.   In December 1992, the 
same physician diagnosed the veteran with chronic low back 
pain and right thigh paresthesias.

According to an April 1993 private "all systems" 
examination report, the veteran was diagnosed with diabetes 
mellitus and essential hypertension.  The examining physician 
noted that it appeared that the veteran could perform at 
least sedentary activity and some light physical activity.  

The evidence shows that the veteran worked for the CSX 
railroad for a period of 21 years as a computer operator and 
was laid off unexpectedly from his job in October 1993.  

In December 1993, the veteran was diagnosed with major 
depression, single episode, moderate to severe, without 
psychotic features.  In April 1994, the veteran was seen in 
the emergency room due to delirium tremens, alcohol abuse, 
depression, diabetes mellitus, and hypercholesterolemia.

During his February 2001 VA examination of the joints, the 
veteran had no complaints of pain or symptoms pertinent to 
his symphysis pubis or his pelvis.  His gait was normal and 
he could walk on his heels and toes without difficulty.  The 
examiner noted that there was absolutely no tenderness over 
his symphysis pubis or his left pubic rami.  The veteran's 
reflexes, sensation, and circulation were intact throughout 
the lower extremities and there was no evidence of muscle 
atrophy in the lower extremities.  X-rays of the pelvis 
showed no evidence of a recent or old fracture or dislocation 
involving any of the pelvic bones including the pubic rami on 
the left.  Diagnosis, in pertinent part, was old, healed 
fracture of the left pubic ramus.

Based on the foregoing, the Board finds that prior to August 
30, 2002, the veteran was not entitled to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.  In reaching this decision, the Board 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal and his claim must be denied.  38 
U.S.C.A. § 5107.


ORDER

A 10 percent evaluation prior to August 30, 2002 based on 
multiple noncompensable service-connected disabilities is 
denied.


REMAND

Pursuant to the Board's October 2004 remand, the veteran 
underwent a VA dermatological examination in May 2007.  The 
veteran presented to such examination with a full head of 
hair.  The examiner was unable to find any objective evidence 
of a scar on the veteran's scalp; there was no tenderness 
with palpation to the head at the area of claimed residual 
scar.  Pictures of the veteran's shaven head were taken 
earlier in May 2007 and were of record at the time of 
examination, but they are blurry, and no scar is visualized. 

Subsequent to the VA examination, in June 2007, the veteran 
submitted pictures of his shaven head without a waiver of 
initial RO consideration.  Thus, it is necessary to remand 
the case to the RO for initial consideration of the newly 
submitted evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 20.1304 (2007); Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred 
to the examiner who conducted the May 
2007 dermatological examination.  The 
examiner is requested to review the 
pictures and identify all skin 
manifestations and the area or areas 
involved and note the length and width of 
scar(s), the size of hypo- or hyper-
pigmented skin, the size of any abnormal 
skin texture (where the texture is 
irregular, atrophic, shiny, scaly, etc.), 
the size of any underlying missing soft 
tissue, and the size of any indurated and 
inflexible skin associated with the 
disability.  In addition, the examiner 
should discuss the presence or absence of 
elevation or depression on palpation of 
the surface contour of the scar and of 
adherence of the scar to underlying 
tissue.  

2.  The RO should again review the record 
and re-adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for residuals of scalp 
laceration.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


